DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        ERCELY WAYNE COLEMAN a/k/a WAYNE COLEMAN,
                        Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-864

                              [June 18, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 90-005417-CF-10A.

  Ercely Wayne Coleman, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.